LEVY, Judge.
The defendant was convicted and sentenced in connection with a charge of Second Degree Murder With a Firearm and a charge of Attempted Second Degree Murder With a Firearm. In addition, and based upon the same acts that supported the convictions for the two foregoing offenses, the defendant was also convicted and sentenced in connection with a charge of Unlawful Possession of a Firearm During the Commission of a Felony.
The State correctly concedes that, considering the foregoing, it was error for the trial court to convict and sentence the defendant on the charge of Unlawful Possession of a Firearm During the Commission of a Felony. See Carawan v. State, 515 So.2d 161 (Fla.1987); Jones v. State, 546 So.2d 126 (Fla. 3d DCA 1989). Therefore, the conviction and sentence entered against the defendant in connection with the charge of Unlawful Possession of a Firearm During the Commission of a Felony must be reversed.
The appellant does not challenge either the convictions or the sentences entered against him in connection with the charges of Second Degree Murder with a Firearm *1169and Attempted Second Degree Murder With a Firearm. In addition, the appellant concedes that the “deletion of the unlawful possession conviction from the Guidelines Scoresheet does not change Baird’s guidelines range.” Accordingly, the convictions and sentences rendered in connection with the charges of Second Degree Murder With a Firearm and Attempted Second Degree Murder With a Firearm are affirmed.
Affirmed in part and reversed in part.